Case: 18-40939      Document: 00514976870         Page: 1    Date Filed: 05/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40939                             May 30, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RENE GONZALES, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:08-CR-318-12


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       In 2009, Rene Gonzales, Sr., federal prisoner # 64422-079, was convicted
of conspiracy to possess with intent to distribute more than 1,000 kilograms of
marijuana and more than five kilograms of cocaine, and conspiracy to engage
in money laundering. The district court sentenced Gonzales to 292 months of
imprisonment on the drug offense and to the statutory maximum of 240




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 18-40939   Document: 00514976870     Page: 2   Date Filed: 05/30/2019


                                   No. 18-40939

months of imprisonment on the money laundering offense. The district court
ordered the sentences to run concurrently.
        Gonzales appeals the denial of his 18 U.S.C. § 3582(c)(2) motion to
reduce his sentence, in which he argued that he was entitled to a sentence
reduction pursuant to Amendment 782 to the Sentencing Guidelines and
United States v. Torres, 856 F.3d 1095 (5th Cir. 2017). He argues that in the
interest of sentencing uniformity, he, like the allegedly similarly-situated
defendant in Torres, should have been granted a reduction under Amendment
782.     Gonzales also argues that the district court’s reasons for denying
§ 3582(c)(2) relief had already been taken into account in the calculation of his
guidelines range.
        We review the district court’s disposition of a § 3582(c)(2) motion for an
abuse of discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
A district court abuses its discretion if it bases its decision on an error of law
or makes a clearly erroneous assessment of the evidence. United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
        In Torres, we held that because the defendant’s convictions for drug
offenses and a money laundering offense were grouped together and the offense
level for the money laundering offense was entirely derived from the offense
level for the drug offenses, the district court plainly erred in finding it was not
authorized to reduce the sentences for all three offenses pursuant to
Amendment 782. Torres, 856 F.3d at 1099-1101. By contrast, in the current
case, the district court recognized its authority to apply Amendment 782 but
declined to do so based upon the seriousness of the offense, Gonzales’s
aggravating role in the offense, and Gonzales’s personal history and
characteristics. Therefore, Torres provides no grounds for relief, and Gonzales
has not shown that the district court abused its discretion in denying his



                                         2
    Case: 18-40939   Document: 00514976870     Page: 3   Date Filed: 05/30/2019


                                No. 18-40939

§ 3582(c)(2) motion. See Dillon v. United States, 560 U.S. 817, 826-27 (2010);
Henderson, 636 F.3d at 717.
      The judgment of the district court is AFFIRMED.




                                      3